   Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 1 of 81




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


              Volume XXXV - A3887-A3966
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 2 of 81




                                                                    PX 179
                                                             LaMonica v. Tilton, et al., 18-1021-smb




                             A3887
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 3 of 81




                             A3888
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 4 of 81




                             A3889
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 5 of 81




                             A3890
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 6 of 81




                             A3891
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 7 of 81




                             A3892
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 8 of 81




                             A3893
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 9 of 81




                             A3894
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 10 of 81




                              A3895
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 11 of 81




                              A3896
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 12 of 81




                              A3897
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 13 of 81




                              A3898
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 14 of 81




                              A3899
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 15 of 81




                              A3900
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 16 of 81




                              A3901
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 17 of 81




                              A3902
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 18 of 81




                                                                      PX 185
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                              A3903
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 19 of 81




                              A3904
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 20 of 81




                              A3905
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 21 of 81




                              A3906
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 22 of 81




                              A3907
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 23 of 81




                              A3908
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 24 of 81




                              A3909
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 25 of 81




                              A3910
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 26 of 81




                              A3911
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 27 of 81




                                                                      PX 191
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                              A3912
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 28 of 81




                              A3913
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 29 of 81




                              A3914
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 30 of 81




                              A3915
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 31 of 81




                              A3916
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 32 of 81




                              A3917
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 33 of 81




                              A3918
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 34 of 81




                              A3919
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 35 of 81




                              A3920
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 36 of 81




                              A3921
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 37 of 81




                              A3922
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 38 of 81




                              A3923
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 39 of 81




                              A3924
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 40 of 81




                              A3925
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 41 of 81




                              A3926
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 42 of 81




                              A3927
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 43 of 81




                              A3928
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 44 of 81




                                                                      PX 193
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                              A3929
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 45 of 81




                              A3930
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 46 of 81




                                                                        PX 196
                                                                 LaMonica v. Tilton, et al., 18-1021-smb



                              A3931
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 47 of 81




                              A3932
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 48 of 81




                              A3933
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 49 of 81




                              A3934
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 50 of 81




                              A3935
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 51 of 81




                              A3936
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 52 of 81




                              A3937
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 53 of 81




                              A3938
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 54 of 81




                              A3939
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 55 of 81




                              A3940
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 56 of 81




                              A3941
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 57 of 81




                              A3942
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 58 of 81




                              A3943
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 59 of 81




                              A3944
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 60 of 81




                              A3945
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 61 of 81




                              A3946
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 62 of 81




                              A3947
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 63 of 81




                              A3948
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 64 of 81




                              A3949
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 65 of 81




                              A3950
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 66 of 81




                              A3951
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 67 of 81




                              A3952
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 68 of 81




                              A3953
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 69 of 81




                              A3954
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 70 of 81




                              A3955
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 71 of 81




                              A3956
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 72 of 81




                              A3957
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 73 of 81




                              A3958
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 74 of 81




                              A3959
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 75 of 81




                              A3960
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 76 of 81




                              A3961
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 77 of 81




                              A3962
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 78 of 81




                              A3963
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 79 of 81




                              A3964
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 80 of 81




                              A3965
Case 1:20-cv-06274-LAK Document 11-35 Filed 09/30/20 Page 81 of 81




                              A3966
